DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/148121 (hereinafter, MYODO) in view of EP 2881979(hereinafter, SADANAGA) in view of TAKENAKA (U.S. Publication No. 2006/0217499, hereinafter TAKENAKA) in further view of ENOMOTO et al. (WO 2016/056619, hereinafter ENOMOTO).
Regarding claims 1 and 3, MYODO teaches a resin composition for pre-feed underfill wherein the resin composition contains (A) an epoxy resin, (B) an aromatic amine curing agent, and (C) an inorganic filler (p. 2). The epoxy resin is at least one selected from the group consisting of a bisphenol A epoxy resin, bisphenol F epoxy resin, biphenyl epoxy resin, naphthalene epoxy resin, novolac epoxy resin, and etc. (Top of p.5). Component (A) epoxy resin may be used individually or 2 or more used together (p. 5). The epoxy resin is chosen from a viewpoint of the viscosity of the resin composition for underfills (p. 5). The aromatic amine curing agent (B) include diethyltoluenediamine curing agent (p. 6). The amount of component (B) is from 30 to 120 parts by mass with respect to 100 parts by mass of component (A) (Bottom of p. 6). The inorganic filler (C) includes silica (p. 6) in the amount of 160 to 400 parts by mass with respect to 100 parts by mass of component (A) (p. 7). The underfill resin composition is placed onto the circuit board (p. 4). The composition is used for a flip chip mounting body (pp. 7 and 10). 
However, MYODO do not teach (A) a solid epoxy resin.
In the same field of endeavor of a semiconductor device and adhesive for mounting flip chip (Abstract), SADANAGA teaches the film-adhesive composition comprises epoxy resin which includes bisphenol A epoxy resin and bisphenol F epoxy resin, and etc. [0037-0038]. The epoxy resin may be liquid at room temperature or solid at room temperature [0039]. Among the epoxy resins that are solid at room temperature, examples include bisphenol A epoxy resins such as EPICLON EXA-860, 10550, and 1055 and naphthalene epoxy resins such as EPICLON HP-4700, HP-4710, and HP-4770 [0041]. The epoxy resins have an epoxy equivalent weight of 200 or more, more preferably 250 or more [0037]. 
Given MYODO teaches the epoxy resin is at least one selected from the group consisting of a bisphenol A epoxy resin, bisphenol F epoxy resin, biphenyl epoxy resin, naphthalene epoxy resin, novolac epoxy resin, and etc. (Top of p.5). Component (A) epoxy resin may be used individually or 2 or more used together (p. 5), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the solid epoxy resin of SADANAGA with the flip chip mounting body of MYODO for the benefit of providing desired viscosity in the resin composition. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
However, MYODO and SADANGA do not teach (B) an aromatic amine which liquid at room temperature and includes a structure represented by formula 2 below:

    PNG
    media_image1.png
    101
    286
    media_image1.png
    Greyscale

In the same field of endeavor of a flip chip semiconductor ([0067]; Claim 9), TAKENAKA teaches an epoxy resin composition comprising an aromatic amine compound of formula (1) [0009 and 0028-0030]:

    PNG
    media_image2.png
    236
    400
    media_image2.png
    Greyscale

Specific examples of the aromatic amine compound having formula (1) include diethyltoluenediamine, dimethylthiotoluenediamine, and etc. [0031]. Note: dimethylthiotoluenediamine satisfies formula 2 of the present invention. The amount of aromatic amine curing agent is at least 5% by weight, preferably 10 to 100% by weight [0032]. More specifically, Table 2 discloses aromatic amine curing agent (B) is in the amount of 16 parts by weight (Example 5), 17.5 parts by weight (Example 6), 15 parts by weight (Example 7), and 16 parts by weight (Reference Examples 1 and 2) [0078]. 
The aromatic amine compound provides fast heat cure, but ensures a long pot-life and imparts improved mechanical, electrical, heat resistant and chemical resistant properties to cured parts, as compared with conventional aromatic amine compound [0009]. 
Given MYODO teaches the resin composition comprises aromatic amine compounds including diethyltoluenediamine (p.6), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have substituted the aromatic amine compound (i.e., diethyltoluenediamine) of MYODO with the aromatic amine compound (i.e., dimethylthiotoluenediamine) of TANENAKA for the benefit of providing fast heat cure, but ensures a long pot-life and imparts improved mechanical, electrical, heat resistant and chemical resistant properties to cured parts, as compared with conventional aromatic amine compound as taught by MYODO [0009]. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
However, the combined disclosures of MYODO, SADANAGA, and TAKENAKA do not teach (D) a polymer resin having a mass average molecular weight (Mw) of 6000 to 100,000. 
In the same field of endeavor of underfill for a semiconductor chip (Abstract), ENOMOTO teaches the underfill composition comprises a filming agent which forms a film-like thermosetting resin composition can be obtained. By making it into a film, workability is improved, and supply to a semiconductor wafer is facilitated in addition to supply to a mounting substrate. The filming agent imparts flexibility to a film-like thermosetting resin composition used as a semiconductor sealing film. Examples of the filming agent include phenoxy resin, polyimide resin, polyethylene resin, bisphenol F phenoxy resin, and etc.  The polymer has a weight average molecular weight of 10,000 or more. The weight average molecular weight is preferably 10,000 to 100,000 (p. 17). The filming agent is in the amount of 60 to 100 parts by weight (p. 20). 
Given MYODO teaches the resin composition comprises other additives for the underfill composition (p. 7), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the film agent of ENOMOTO with the underfill compositions of the combined disclosures for the benefit of improving workability and imparting flexibility to a film-like thermosetting resin composition as taught by ENOMOTO. 
With regard to the claim limitations, “a content ratio ((A): (D)) between (A) and the component (D) is 99:1 to 65:35,” MYODO teaches 0.5 to 35 parts by mass of component (A) epoxy resin and ENOMOTO teaches amount of 60 to 100 parts by weight of filming agent (p. 20) which is within the claimed ratio. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the claim limitation, “wherein the film has a melt viscosity at 120oC of 100 Pa.s or less, and a melt viscosity at 120oC, after heating at 260oC or more for 5 to 90 seconds, of 200 Pa.s or less,” given the combined disclosures teaches the same components as the present invention. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2, given the combined disclosures teaches the same components as the present invention. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4, MYODO teaches the resin composition comprises silica that has a particle diameter of from 0.1 to 2 µm, more preferably from 0.1 to 1 µm (p. 6). 
Regarding claims 5 and 6, the combined disclosures of MYODO, TAKENAKA, SADANAGA, and ENOMOTO teaches the present invention, see paragraphs 6-17 above. Moreover, MYODO teaches a flip chip mounting body in which a semiconductor element is mounted on a circuit board by solder connection with a connection electrode, a gap between the circuit board and the semiconductor element is resin-sealed (Top of p. 4).
Response to Arguments
The examiner has considered the applicant’s arguments received 01/31/2022 and upon consideration of the amendments, a new ground(s) of rejection is made in view of TAKENAKA (U.S. Publication No. 2006/0217499) as discussed above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763